Case 17-40573-elm13 Doc 84 Filed 05/24/19          Entered 05/24/19 15:15:18       Page 1 of 3




MARILYN D. GARNER
Attorney at Law
2007 E. Lamar Blvd., Ste. 200
Arlington, Texas 76006
(817) 505-1499
(817) 549-7200 (FAX)

Attorney for Debtor


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE                                       §
                                            §
SUN CHA URIEGAS                             §      CASE NO. 17-40573-ELM13
                                            §
                                            §
Debtor.                                     §


             DEBTOR'S OBJECTION TO TRUSTEE'S MODIFICATION OF
                  CHAPTER 13 PLAN AFTER CONFIRMATION


TO THE HONORABLE U.S. BANKRUPTCY COURT:

        COMES NOW Sun Cha Uriegas, (hereinafter referred to as “Debtor” whether singular or

plural), in this her Objection to Trustee's Modification of Chapter 13 Plan After Confirmation,

("Modification") and in support thereof would respectfully show the Court as follows:

        1.    This case was commenced by the filing of a voluntary Chapter 13 petition on

February 10, 2017. This Court has jurisdiction over this case pursuant to 28 U.S.C. §1334 and

11 U.S.C. §§ 541 and 542.

        2.    On or about April 16, 2019, the Trustee filed a Chapter 13 Plan After

Confirmation to increase Debtor's unsecured creditor pool to $184,608.00 based upon the draft

joint 2018 Tax Return provided by Debtor and her non-filing spouse. Debtor states that the tax


DEBTORS' OBJECTION TO TRUSTEE'S MODIFICATION
 OF CHAPTER 13 PLAN AFTER CONFIRMATION                                             Page 1 of 3
Case 17-40573-elm13 Doc 84 Filed 05/24/19            Entered 05/24/19 15:15:18         Page 2 of 3




return submitted to the Trustee is a preliminary rough draft and has not yet been filed with the

Internal Revenue Service. Debtor and her spouse relocated to South Korea for the non-filing

spouse’s employment. Debtor and her spouse are required to file a South Korean tax return

prior to filing their U.S. 2018 Tax Return. Debtor anticipates a joint tax liability for 2018 to the

South Korean Government.

       3.      The Debtor denies that her Plan should be modified to increase Debtor's

unsecured creditors pool to $184,608.00.        Debtor cannot afford a monthly plan payment

proposed by the Trustee in the amount of $5,769.00. Debtor's income and living expenses have

changed due to a severe medical condition, relocation to South Korea, and marital separation

from her spouse.     Debtor’s only income is $900.00 received monthly from her spouse as

support. Debtor's Amended Schedules I & J are attached hereto as "Exhibit A". Based upon

Debtor's Amended Schedules I & J, an increase of Debtors' plan payment from $2,800.00 to

$5,769.00 per month as proposed by the Trustee is not feasible at her current income level.

       4.      It is Debtor's intention to successfully complete her Chapter 13. Modification of

her plan would eventually result in dismissal of Debtor's case as Debtor would not have the

ability to afford a monthly Trustee payment in the amount of $5,769.00 per month.

       WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests the Court

to enter an order denying Trustee's Modification of Chapter 13 Plan After Confirmation

(Increased Gross Income) and grant such other relief as may be appropriate under the

circumstances of the case.




DEBTORS' OBJECTION TO TRUSTEE'S MODIFICATION
 OF CHAPTER 13 PLAN AFTER CONFIRMATION                                                Page 2 of 3
Case 17-40573-elm13 Doc 84 Filed 05/24/19             Entered 05/24/19 15:15:18         Page 3 of 3




Dated:   May 24, 2019                                         Respectfully submitted,


                                                              /s/Marilyn D. Garner
                                                              Marilyn D. Garner, Esq.
                                                              SBOT No. 07675550
                                                              2007 East Lamar Blvd., Suite 200
                                                              Arlington, Texas 76006
                                                              (817) 505-1499; (817) 549-7200


                                  CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing pleading was sent via first class
and/or electronic mail to the parties listed on the service list attached to the court filed original
objection (if any) on May 24, 2019:

Tim Truman                                    Via ECF

Office of United States Trustee               Via ECF

Sun Cha Uriegas                               Via Email


                                                      /s/ Marilyn D. Garner
                                                      Marilyn D. Garner




DEBTORS' OBJECTION TO TRUSTEE'S MODIFICATION
 OF CHAPTER 13 PLAN AFTER CONFIRMATION                                                  Page 3 of 3
